DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1,   Price et al. (US patent publication 2020/0265454) teaches, a method of educating a user of vehicle features with an augmented reality manual, comprising: 

identifying, by a processor of the electronic device, the two-dimensional representation of the marker in the first real-world environment;  ([0020] identifies the logo of a vehicle.)
determining a first plane associated with the two-dimensional representation of the marker with respect to the electronic device;  ( AS Price determines a 2d image logo, it would have been obvious for Price to determine a first plane associated with the marker/logo.)
displaying the first real-world environment as a camera environment on an integrated display screen of the electronic device;  ( Fig. 1C displays first real world 
While Price displays different information of a car in Fig. 1C  in an AR display with real image of the car, Price doesn’t teach, displaying on the display screen, based at least in part on the first plane associated with the two-dimensional representation of the marker, a three-dimensional representation of a portion of a vehicle, the three-dimensional representation of the portion of the vehicle being rendered such that the three-dimensional representation of the portion of the vehicle appears to be positioned in place of the two-dimensional representation of the marker in the first real-world environment as displayed in the camera environment,  
NITHIYANANTHAM (US patent Publication: 20200162836) teaches, a three-dimensional representation of a portion of a vehicle, the three-dimensional representation of the portion of the vehicle being rendered such that the three-dimensional representation of the portion of the vehicle ( [0065] FIG. 7 is a flow diagram of a method 700 performed by a driving assistant module 106 of the DAS 100.  In S703, the driver 118 starts the vehicle 102 and the MAV unit 110 turns on.  The DAS 100 starts in park mode (S704), and in S706 collects image data from the vehicle cameras 328 and stiches them together to form a 3D surround view of the vehicle 102, which may be displayed to the driver 118 on the MAV display 112.”)
BEAUREPAIRE (US patent publication: 20200162836) teaches, 3d view of portion of a vehicle in AR display. (0046] Such visual interface may include a two dimensional (2D), three dimensional (3D), augmented reality (AR), and/or virtual reality (VR) view inside a vehicle, such as on a window (e.g., a vehicle windshield, a heads-up 

However, no combination of prior arts teaches as a whole, wherein the three-dimensional representation of the portion of the vehicle includes a plurality of selectable features; receiving a feature input selecting a vehicle feature of the plurality of selectable features of the vehicle; and presenting, on the display screen, feature information relating to the vehicle feature selected by the feature input.
Therefore claim 1 is allowed.
Claims 2-7 are allowable by virtue of dependency.

Independent claim 8 is allowed because the combination of the best available prior arts fails to expressly teach the limitation, wherein the three-dimensional representation of the dashboard includes three-dimensional representations of at least a steering wheel, an instrument cluster spaced in the three-dimensional representation of the dashboard behind the steering wheel, and a center console; receive a feature input selecting a dashboard feature of the three-dimensional representation of the dashboard of the selected vehicle; and present feature information on the display screen relating to the dashboard feature selected by the feature input, as a whole with the other limitations of claim ( which is similar to described limitation in claim 1.)
Dependent claims 9-14 are allowed by virtue of dependency.


Dependent claims 16-20 are also allowed by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466. The examiner can normally be reached M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAPAS MAZUMDER/           Primary Examiner, Art Unit 2616